Citation Nr: 1819754	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left knee tendonitis.

2.  Entitlement to service connection for a back disability.

3. Entitlement to a higher initial rating in excess of 10 percent for a left ankle disorder.

4.  Entitlement to an initial compensable rating for a right ring finger fracture.

5.  Entitlement to an initial compensable rating for allergic rhinitis.

6.   Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to an initial compensable rating for onychomycosis of the toes.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

This case comes before the Board of Veteran's Appeals (Board) from an appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The RO jurisdiction was subsequently transferred to the VA RO in Montgomery Alabama.

A January 2009 rating decision granted a 10 percent rating for status post-left ankle surgery with degenerative changes, effective September 1 2006 and continued a noncompensable rating for the left ankle scar.

In January 2017, the Board remanded this matter for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  The Board notes that in remanding the issue of an increased evaluation for toenail fungus, the Board took jurisdiction of the issue, despite a lack of disagreement by the Veteran.  As the Board has previously taken jurisdiction of the matter, it will be adjudicated here.

The issue of service connection for left knee tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease is attributable to service.  

2.  A left ankle disability has been manifested by moderate pain, and no more than moderate limitation of motion; it has not been manifested by marked limitation of motion.

3.  The Veteran's right fourth finger disability has been manifested by complaints of pain; there is no limitation of motion; the limitation of finger function is not equivalent to amputation.

4.  Allergic rhinitis has been manifested by subjective complaints of interference with breathing, no polyps, and no nasal obstruction of 50 percent or greater of both nostrils or complete obstruction of one nostril.

5.  Hypertension has not been manifest by diastolic pressures of predominantly 100mm/Hg or greater, or systolic pressures predominantly 160 mm/Hg or greater.

6.  Onychomycosis of the feet has been manifested by no scarring or disfigurement; it covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected, and was not treated with systemic medications during the appeal period.


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 (2017).

3.  The criteria for a compensable evaluation for a right ring finger disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5230 (2017).

4.  The criteria for a compensable disability rating for allergic rhinitis are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.97, Diagnostic Code 6522 (2017).

5.  The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2017).

6.  The criteria for a compensable evaluation for onychomycosis of the feet have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Service Connection Claim

The Veteran seeks service connection for a lumbar spine disorder.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that based on the evidence, service connection is warranted.  In an April 2012 VA examination report and medical opinion, the VA examiner noted that in service, the Veteran was diagnosed with a low back strain.  An MRI in January 2012 showed mild lumbar spinal stenosis.  The examiner noted that, while the Veteran was injured in service, he was re-injured at work after service.  The examiner found that there is adequate documentation in the claims file to confirm a back disorder.  The examiner opined that it is more likely than not that "a portion" of the back disability is related to service.  A major portion, however, resulted from his post-service job related accident, according to the examiner.  

A December 2012 VA examination was conducted, and a diagnosis of lumbar disc degeneration was rendered.  Again the examiner related the Veteran's current back disorder to his military service.  The examiner clarified that the work related injury probably aggravated the previous back disorder.  

Based on the foregoing, the elements of a claim of service connection for lumbar disc degeneration are met when giving the benefit of the doubt to the Veteran.  Service connection is therefore warranted.

Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

A.  Left ankle

The Veteran seeks an evaluation in excess of 10 percent for his service-connected left ankle disorder.  The Veteran's left ankle disorder is evaluated under Diagnostic Code (DC) 5010-5271.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2017).  Diagnostic Code 5010 applies to arthritis due to trauma and Diagnostic Code 5271 applies to limited motion of the ankle. 

Diagnostic Code 5010 indicates that arthritis due to trauma should be rated as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case are Diagnostic Codes 5270-5274.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5271 is assigned to evaluate limited motion of the ankle.  A 10 percent rating is assigned for "moderate" limited motion; a 20 percent rating is assigned for "marked" limited motion.  The words "moderate" and "marked" are not defined in the rating schedule and, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).

The report of an April 2006 VA examination shows weakness of the ankle, stiffness, swelling, and pain.  The pain occurs three times per week and lasts for four hours each time.  The pain level is an 8 on a scale of 1 to 10 with 10 being the worse pain.  At the time of pain, the Veteran was able to function without medication.  On examination, there was abnormal movement (crepitus), and healed surgical scars.  There was no deformity.  Range of motion testing revealed dorsiflexion was 20 degrees.  Plantar flexion was 45 degrees.

A report of a January 2011 VA examination showed the left ankle gets weak, stiff, swollen, and fatigued.  The ankle did not give way or lock up.  The Veteran reported chronic constant pain at a level of 5 out of 10.  There was no wrap or brace.  The Veteran could stand 10 minutes and walk 1/4 mile.  There was no unsteadiness or falls.  On examination, the left ankle was normal to observation and nontender.  Dorsiflexion was 0 to 10 degrees with pain at 10 degrees and plantar flexion was 0 to 45 degrees with pain at 45 degrees.  Minimal to mild osteoarthritis was noted on X-ray.

A report of a December 2012 VA examination showed plantar flexion ended at 40 degrees with no objective evidence of painful motion.  Dorsiflexion ended at 15 degrees with no objective evidence of painful motion.  There was no change after repetitive use testing.  Additional functional loss was caused by less movement than normal.  Ankle strength was normal.  There was no laxity compared to the opposite side.  The Veteran walked with a cane constantly.  The Veteran's ankle disorder was reported to limit prolonged standing and walking.  

The report of a June 2017 VA examination showed pain and the decreased ability to walk.  Range of motion testing revealed dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 40 degrees.  Pain was found to contribute to functional loss.  It was described as pain with bending and stooping.  There was evidence of pain with weight bearing, and objective evidence of crepitus.  After repetitive use testing, there was no additional loss of function or range of motion.  There was no evidence of pain on passive range of motion, and there was no evidence of pain when the joint was used in non-weight bearing.  The opposing joint was found to be undamaged.  Range of motion on the undamaged joint was 0 to 10 degrees of dorsiflexion and 10 to 40 degrees of plantar flexion.  The report noted that normal dorsiflexion is 0 to 20 degrees.  Normal plantar flexion is 0 to 45 degrees.

With respect to treatment records, November 2006 Army medical center treatment record showed ankle range of motion was normal.  Dorsiflexion was 0 degrees and plantar flexion was 44 degrees with no pain elicited on motion.

January 2007 Army medical center treatment record showed ankle range of motion was normal.  Dorsiflexion was 0 degrees and plantar flexion was 40 degrees with no pain elicited on motion.

Based on a review of the record, the Board finds that an evaluation in excess of 10 percent for the left ankle disorder is not warranted, even when considering the functional impairment factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  When reconciling the various reports of limitation of motion which range from normal motion to some limited motion, the Board finds that the disability does not more nearly approximate the marked limitation of motion criteria.  Instead, the Board finds it to be moderate limitation of motion.  

Moderate limitation of motion is determined because plantar flexion was nearly normal in nearly all, if not all, test results.  Dorsiflexion was somewhat more impaired, however, it was closer to normal than not.  Furthermore, it was found to be normal more often than not.  On the worst result, the June 2017 VA examination, dorsiflexion was only 5 degrees less than the undamaged joint.  This also suggests the limitation of motion due to the injury was not marked, but rather it was moderate.  The Board acknowledges pain with motion and on weight bearing and finds that the functional loss is accounted for in the current 10 percent evaluation.  Accordingly, an evaluation in excess of 10 percent is not warranted.

B. Right Ring Finger

The Veteran seeks a compensable disability evaluation for his service-connected right ring finger disability.  The disability has been evaluated under Diagnostic Codes 5299-5230.  A Diagnostic Code ending in "-99" is an evaluation by analogy for a disability not specifically listed in the rating code.  In this case, the Veteran's right fourth finger disability was evaluated by analogy under Diagnostic Code 5230.

Under DC 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5230.  The rating schedule states that, as applicable to the ring finger, the metacarpophalangeal joint (MCP) has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion and the distal interphalangeal joint (DIP) has a range of motion of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a (2017).  

DC 5227 (Ring or little finger, ankylosis of) is a potentially alternative Diagnostic Code.  Under DC 5227, a noncompensable (0 percent) disability rating is assigned for unfavorable or favorable ankylosis of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, Diagnostic Code 5227. 

A note to DC 5227 instructs to the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. Id.  With respect to amputation, under DC 5155, disability ratings are assigned for amputation of the ring finger.  38 C.F.R. § 4.71a, DC 5155.

Turning to the evidence of record, a report of a January 2011 VA examination noted a history of compound fracture of the right ring finger in service.  The examiner reported that the injury healed without residual other than a permanently discolored right fourth fingernail.  The examiner found the discoloration has no impact on the Veteran's occupational functioning or activities of daily living.  The examiner diagnosed minimal right hand osteoarthritis, which X-rays show to be related to the thumb and fifth finger.  Thus, there was no residual arthritis on X-ray of the fourth finger (ring finger).  On examination, the hands were entirely normal except for right fourth nail dystrophy.  The right fourth digit was normal to appearance and nontender to palpation.  There was full range of motion.

A December 2012 VA examination found no limitation of motion.  A June 2017 VA examination report showed intermittent pain.  There was no limitation of motion.

After reviewing of the evidence, the Board finds that the preponderance of the evidence shows that a compensable rating is not warranted.  Specifically, under the applicable diagnostic criteria, any limitation of motion is noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion under DC 5330 or any other potentially applicable diagnostic code.  Therefore, a compensable rating for the Veteran's right ring finger disability is not warranted.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities, but only if they are rated under diagnostic codes containing a compensable rating).

As stated above, a note following DC 5227 instructs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  The evidence does not support this evaluation as there is no limitation of motion to the finger.

Lastly, DC 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5228 to 5230), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint or two or more minor joint groups affected by limitation of motion. 

Here, the right ring finger is not a major joint group and the evidence does not demonstrate that the service-connected right fourth finger disability affects more than just that finger.  Therefore, the weight of the evidence is against finding that the service-connected right fourth finger disability warrants consideration for a rating under DC 5003.  As such, a minimum 10 percent disability rating under DC 5003 for limitation of motion in the right fifth finger is not warranted. 

In sum, the appeal for an increased disability rating in excess of 0 percent for the service-connected right fifth finger disability must be denied.  38 C.F.R. §§ 4.3, 47, 4.71a.

C.  Allergic Rhinitis

The Veteran seeks a compensable evaluation for his service-connected allergic rhinitis disability.  The RO currently assigned an initial 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6522, pertaining to allergic or vasomotor rhinitis

A 10 percent disability rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A 30 percent disability rating is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2017).

Alternatively, under the General Rating Formula for sinusitis (Diagnostic Codes 6510 through 6514), a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating requires osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2017).

A note following Diagnostic Codes 6510 through 6514 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

Turning to the evidence of records, the report of an April 2006 VA examination sinusitis occurs three times per year and each episode lasts for three weeks.  During the attacks, the Veteran is not incapacitated.  The Veteran experiences headaches.  No antibiotic treatment has been needed.  Examination revealed no nasal obstruction, and no deviated septum.  No sinusitis was detected.  Pale mucosa was present.  Sinus X-rays were normal.

The report of a January 2011 VA examination noted history of onset in service and treatment with Zyrtec and Flonase.  It was reported that spring is the worst time of year.  During that season, he required several days of routine medications.  The rest of the year he is better.  He was asymptomatic at the time of the examination.  On examination of the nose, sinuses, mouth, and throat, there was no nasal congestion or inferior turbinate hypertrophy.  The oropharynx was clear.  

The report of a December 2012 VA examination showed findings that there was not greater than 50 percent obstruction of the nasal passages on both sides due to rhinitis.  The examiner further found there to be no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous condition.  X-rays were normal.  Sinusitis was not found, thus there were no reports of incapacitating episodes.

On the June 2017 VA examination, the examiner again found there was not greater than 50 percent obstruction of the nasal passages on both sides due to rhinitis.  The examiner further found there to be no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous condition.  X-rays were unremarkable.  The Veteran reported that he has problems with his allergies when working outside.  The Veteran's symptoms were sneezing, congestion, watery eyes and rhinorrhea.  He reported sinus infections at least twice per year.  The examiner found no evidence of acute or chronic sinusitis on the examination.

Based on a review of the record, the Board finds that a compensable evaluation for allergic rhinitis is not warranted.  The competent, credible and probative evidence, namely the VA examinations, show that the Veteran's allergic rhinitis does not produce obstructed nasal passages such that there is greater than 50 percent obstruction in both or complete obstruction in one.  There were no polyps.  The Veteran does not contend that there were any of the foregoing symptoms.  Although nasal blockage was found during treatment for upper respiratory infections, it can be inferred by the later evidence showing no blockage that the blockage was acute and temporary due to the upper respiratory infection.  See June 2017 VA examination.  Accordingly, a compensable evaluation for allergic rhinitis is not warranted.

The evidence does not support evaluation under the General Rating Formula for sinusitis.  The Veteran's diagnosis is allergic rhinitis, not sinusitis.  See VA examinations.  VA and private treatment records and VA examinations consistently report the Veteran's symptoms as allergic rhinitis.  The Veteran's medications are consistent with allergies (i.e. Zyrtec).  These medical diagnoses outweigh the Veteran's reports that he had sinus infections.  The medical diagnoses were made after clinical evaluation by medical professionals.  The Veteran is not shown to have the requisite skills or knowledge to credibly distinguish between allergic rhinitis and sinusitis.  Thus a compensable rating is not available under the General Rating Formula for sinusitis.

Accordingly, the Board finds the preponderance of the evidence is against a higher evaluation.  Therefore, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Hypertension

The Veteran seeks a compensable disability evaluation for his service-connected hypertension.  The Veteran's disability has been evaluated under Diagnostic Code 7101 hypertensive vascular disease (hypertension and isolated systolic hypertension), which provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); McCarroll v. McDonald, 28 Vet. App. 267, 273 (2016) (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).

Initially, the Board notes that the evidence shows the Veteran requires continuous use of medication to control his hypertension.  The Board emphasizes that the continuous use of medication alone does not support a compensable rating.  It must be combined with diastolic blood pressure readings of predominantly 100 or more.  
Turning to the blood pressure readings, a review of the VA hypertension examinations, VA treatment records, and private treatment records produced over 100 instances of blood pressure readings.  The evidence shows 10 readings where systolic pressure was in excess of 160.  Seventeen blood pressure readings show diastolic pressure was 100 or greater.  These figures show that the vast majority of blood pressure readings were less than the respective requirements for a compensable rating.  Thus, the criteria of systolic pressure predominantly in excess of 160 and diastolic pressure predominantly in excess of 100 are not met.

The Board considered whether staged ratings were appropriate, because beginning January 2016 there appeared to be a greater percentage of blood pressure readings that were higher than in previous years.  However, here again, the blood pressure readings in favor of an increased evaluation do not predominate.  Specifically, eighteen blood pressure readings were taken during this period, including treatment records and the VA examination in June 2017.  With respect to both systolic and diastolic pressure, only 7 of the readings met the requirement for a higher evaluation (160 or greater for systolic and 100 or greater for diastolic).  The Board finds this does not qualify as "predominately."  Furthermore, the Board finds it does not more nearly approximate the criteria for the next higher evaluation.  Accordingly, for the entire appeals period, a compensable evaluation is not warranted.

While it is entirely possible that the Veteran's blood pressure readings would be significantly higher without the use of medication, the rating criteria for hypertension already contemplates the ameliorative effects of medication.  See McCarroll, 28 Vet. App. 267 (2016). 

E.  Onychomycosis of the Feet

The Veteran seeks a compensable evaluation for his onychomycosis of the toes also known as toenail fungus.  The Veteran's disorder is rated as noncompensable under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), is rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

The evidence of record reflects that the Veteran's condition did not result in disfigurement of the head, face, or neck, or cause scarring or disfigurement.  He has not contended otherwise.  As such, the Board finds that Diagnostic Code 7806 is most applicable in this case. 

Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period, a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs are required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118.  

Turning to the evidence of record, an April 2006 VA examination report revealed symptoms of itching and crusting.  The Veteran denied having treatment over the past twelve months.  On examination, the toenail fungus covered 0 percent of the exposed body area and covered less than one percent of the whole body.

A January 2011 VA examination revealed topical treatments were partially helpful, but the condition recurs.  At the time of the examination, there was no treatment and the condition was asymptomatic other than cosmetic.  Moderate onychomycosis of the bilateral toenails was found on examination.

An April 2012 VA examination found that onychomycosis did not cause scarring or disfigurement of the head, face or neck.  The Veteran was not treated with oral or topical medications in the prior twelve months.  The total body area affected by onychomycosis was less than five percent, with no exposed area.  

A June 2017 VA examination report noted that the Veteran was not treated with oral or topical medications in the prior twelve months.  The total body area affected by onychomycosis was less than five percent, with no exposed area.  The examiner noted that the toenail disorder affected all toenails of his feet.  The toenails are discolored and brittle.  The Veteran had his right great toenail excised at one point.  The Veteran reported tenderness to his toenails.

Based on the foregoing, the Board finds that a compensable evaluation is not warranted.  In that regard, a preponderance of the evidence shows that less than 5 percent, of the entire body, and less than 5 percent, of exposed areas are affected.  Moreover, no topical or oral corticosteroids were used and no immunosuppressive drugs were used during the appeal period according to the preponderance of the evidence.  In evaluating the evidence, the reports of medical examinations are most probative.  The Veteran does not contend that a greater percentage of body area, either exposed or unexposed, is affected.  Moreover, he reported only topical creams used, either unidentified or antifungal.  In Johnson v. Shulkin, the Federal Circuit determined that "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs" under DC 7806 is not inclusive of topical corticosteroids.  862 F.3d 1351 (Fed. Cir. 2017).  Because the Veteran has been shown only to use topical medications, a higher evaluation on the basis of systemic corticosteroid use is not warranted.  The evidence does not meet the criteria for a higher evaluation when considering all of the rating criteria.


ORDER

Service connection for lumbar spine degenerative disc disease is granted.

An evaluation in excess of 10 percent for a left ankle disorder is denied.

A compensable evaluation for a right ring finger disability is denied.

A compensable evaluation for allergic rhinitis is denied.

A compensable evaluation for hypertension is denied.

A compensable evaluation for onychomycosis of the feet is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claim.  See 38 C.F.R. § 19.9 (2017).  Specifically, an addendum VA medical opinion must be obtained with respect to the claim of service connection for a knee disorder.  An opinion was obtained in April 2012, however, the opinion lacked any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the April 2012 hypertension examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's knee disability began during active service, is related to an incident of service, or, for arthritis if any, began within one year after discharge from active service.  The examiner is directed to the treatment the Veteran received in service for bilateral chronic patellar femoral syndrome and tendonitis of the knees.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


